DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Corrected Notice of Allowability which supersedes the Notice of Allowability mailed 11/16/2021 to correctly indicate claim 6 was allowed, which inadvertently was not indicated previously.
Claims 1-4, 6, 8-13, 15, 17-22, 24, 26-29 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-4, 6, 8-13, 15, 17-22, 24, 26-29 are allowed.
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  One of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide systems, and methods of claims 1, 10, 19, and 28, particularly the features cited below:
A system for remotely configuring a transaction management controller, the system comprising: 
a transaction management controller communicatively coupled over one or more networks to a business management engine provided separately from the transaction management controller, a point of interaction device provided separately from the transaction management controller and the business management engine, and a payment network, wherein the business management engine is communicatively isolated from the point of interaction device via the transaction management controller that is situated in the one or more networks between the business management engine and the point of interaction device, and wherein the transaction management controller comprises a set of local features for managing payment 
a remote configuration device in communication with the transaction management controller, the remote configuration device comprising a processor executing instructions stored in a non-transitory computer-readable medium, wherein the instructions cause the processor to:
transmit, over the one or more networks, a first feature modification message to the transaction management controller, the first feature modification message comprising configuration data to modify a feature of the set of local features of the transaction management controller, wherein the transaction management controller generates a payment authorization request message based at least in part on the first feature modification message, the payment authorization request message comprising (i) a transaction amount included in at least one of a uniform resource locator (URL) that corresponds to the transaction management controller or within a body of a first Hypertext Transfer Protocol (HTTP) message received over the one or more networks from the business management engine and (ii) payment card data received over the one or more networks from the point of interaction device and inserted into the payment authorization request message, wherein the payment authorization request message is embodied as a second HTTP message different from the first HTTP message; and
transmit a second feature modification message to the transaction management controller, the second feature modification message comprising configuration data to modify a feature of the set of local features of the point of interaction device, wherein the transaction management controller is configured to modify the feature of the set of local features of the transaction management controller based on the first feature modification message and modify the feature of the set of local features of the point of interaction device based on the second feature modification message.

The closest art of record, US Patent Application Publication 20200265399 to Sweitzer, et al., discloses “A peripheral controller implemented on a server facilitates a transaction initiated at a payment user interface (UI). The peripheral controller is configured to pair the payment UI with a peripheral device, which is configured to receive payment information from a user. The peripheral controller also is configured to communicate with a payment processing system to facilitate processing of a payment request.”
The closest art of record, US Patent Application Publication 20090319382 to Shah, et al., discloses “A method and system for providing an extensible framework for a POS application is provided. A POS application may be extended using a payment format add-in, a workflow add-in, a financial services provider add-in, or a combination of add-ins. A payment format add-in provides support for a payment format not included in the payment formats built into the POS application. A workflow add-in provides a configurable workflow that can be used to extend a built-in payment format or a payment format add-in. A financial services provider add-in provides support for interacting with a financial services provider for which the POS application does not provide built-in support. Each add-in can implement, for example, logic for processing a payment transaction, a portion of a payment transaction, and configuring steps for processing a payment transaction.”
The closest art of record, US Patent Application Publication 20160292660 to Yu, et al., discloses “A Point-of-Sale (POS) terminal in a retail environment is communicatively connected to one or more POS peripheral devices. Each POS peripheral device is associated with a configuration file that defines configuration settings for the POS peripheral device and environmental context information for the POS terminal and the POS controller. The configuration files are prioritized according to various criteria, and used to re-configure POS applications executing on the POS to operate optimally with the particular POS peripheral device. Additionally, the prioritized configuration files control the POS applications to update the configuration information.”
The closest art of record, Non-patent literature LivePOS Feature retrieved from LivePOS.com, discloses “The Online Dashboard (back-office) is where you manage your business. All sales, inventory and employee data is sent to the Dashboard in real time, allowing you to view all of your stores in one central location. The LivePOS Dashboard can be accessed from any internet enabled computer, including iPads and iPhones… Multi-Lane offline Capability (part 1) - Many of you have stores with multiple POS systems (multi-lane). Multi-lane is a great feature, but it will not function without a working internet connection, so basically no offline capability. Version 6.5 includes the first piece to make that possible. By randomizing the invoice numbers, it will prevent duplicate invoices.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because the claims are directed towards to a particular system and methods for remotely controlling features on a POS and transaction manager and controlling the messages are generated.  As an ordered combinations, the features and steps claimed are not well-understood, routine, and conventional.  For the reasons stated above, claims 1-4, 6, 8-13, 15, 17-22, 24, 26-29 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694